The Attorney, General of Texas
JIM MAIlOX                                      tirch 13. 1986
Attorney General


SupremeCourt
         Building              Eooorable James A. Rasnmssen      Opinion Ro.J14-450
P. 0. Box 12549                Wichita County Attorney
Austin. TX 75711- 2543         P. 0. BOX 8025                    Ret Whether article 9Pgb, V.T.C.S..
51114752501
Telex 91M)W1357
                               Wichita Falls. Texas 76307        applies to a local public official's
TeIecc@l~ 51214750288                                            activities in his private capacity
                                                                 as the owner of an automobile garage
714 .Jaoktlnn,sld1e Ion        Dam Hr. Rasmussen:
oaas, TX” 752g2-4508
2W742-5944
                                    You inquire whether article 988b, V.T.C.S.. which relates to
                               conflicts of interest of local public officials, applies to a deputy
4524 Albetlr Ave.. Suite 150   sheriff who, in Ns private capacity, owns and operates an automobile
I3 Paso. 7X. 798X-2793         garage doting his off-duty hours and repairs patrol vehicles of the
91-                            sheriff's office. You advise us that, generally. bids are not
                               requested for the automobile repairs end a bill.for completed repairs
1Ml Texu. Suite 700            is presented to the comuissionerscourt for its approval. It is our
~Houst~n.TX. 77W2.3111         opinion that article 9881, does not' apply to s deputy sheriff's
71-                            contractswith his county.'

905 8roadway, Suite 312
                                    The prohibitions provided by irticle 988b apply to an official
Lubbock, TX. 794dW479          who has authorityto participatefor his govemwental entity in a vote
596l-7475238                   or decision that affects a business in which the official 'has a
                               substantialinterest. Sets. 3(a)(l), 4, 5. 6. See Attorney General
                               Opinion JM-270 (1984).
4309 N. Tenth. Suite S
McAtlen, lx. 78501.1595
512aS2-4547                         The cox&ssioners coutt is the general businegs snd ~contracting
                               agency of a county, Andy it alone has authority to wake contracts
                               binding OD the county, unless otherwise specifically prbvided by
200 Main Plaza, suite 4cQ      statute.  hderson v. Wood, 152 S.W.2d 1084. 1085 (Tex. 1941). See
San Antonio. TX. 752CW2797
                               Attorney General Opinions JM-270, JM-157 (1984). A deputy sheriff=
51212254191
                               not a member of the county's governing body and cannot contract for
                               the county or vote on a matter pertaining to county business. He does
An Equal Opportunityi          not have legal authority to participate in a vote' or decision
Attlrmative Actlon Employer    involving a county's contrect for the repair of the vehicles of the
                               sheriff'soffi&- See Attorney General O&nions JM-310 (1985);JM-270
                               (1984);NW-236 (198r

                                   While we conclude that the activity of a deputy sheriff which you
                               describe would not result in a violation of article 988b, we also
                               suggest other aspects of such activity that may warrant your atten-
                               ,tion. The County Purchasing Act, enacted by the Sixty-nicth



                                                          p. 2042
Honorable James A. Rasmussen - Page 2     (JM-450)




Legislature in 1985, now provides the basic competitive bidding
requirements for a county's purchase of services, equipment, goods, or
other personal property under a contract that requires an expenditure
in excess of $5,000. See V.T.C.'S.art. 2368a.5. Section 14 of that
act provide& criminal penalties. See also V.T.C.S. art. 2368a.3; art.
2368a.4, 51.

                              SUMMARY

              Article 988b,~ V.T.C.S., does    not prohibit a
           deputy sheriff from contracting    with the county
        " ~through the conmissioners court    for services or'
           materials which are furnished      in his private
           capacity.




                                          J I M   MATTOX,
                                          Attorney General of Texas

JACK HIGHTOWER
First Assistant   Attorney General

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney   General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General




                                       2043